Citation Nr: 1124986	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-15 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for retrolisthesis with minimal disc space narrowing of the lumbar spine (hereinafter "lumbar spine disability").

2.  Entitlement to an initial rating in excess of 10 percent for migraine headaches for the period prior to February 20, 2008, and for a compensable rating thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent for DJD of the left knee.

5.  Entitlement to a rating in excess of 10 percent for right ankle Grade II stress fracture. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1999 to April 2004.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia and Huntington, West Virginia.  Jurisdiction remains with the RO in Huntington, West Virginia.

In October 2007, the Veteran testified during a hearing before RO personnel regarding his DJD of the right and the left knee; a transcript of that hearing is associated with the claims file. 

These issues were previously before the Board in July 2010, when they were remanded for additional development.  The requested development has been completed, and the issues have been returned to the Board for further consideration.  

The issues of entitlement to service connection for a cervical spine disability and whether new and material evidence had been submitted to reopen a claim for service connection for a psychiatric disability were also before the Board in July 2010.  These issues were denied and are no longer on appeal. 

However, the Board notes that additional evidence from the Veteran regarding his claim for service connection for a psychiatric disability was received from the Veteran's Senator in April 2011.  Therefore, the issue of whether or not new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability has again been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes the Veteran contends that his service connected disabilities prevent him from being employed.  He submitted a claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU) in September 2007.  However, the record shows that entitlement to TDIU was denied in an April 2008 rating decision.  There is no indication that the Veteran desires an appeal of this issue.  Therefore, as this matter has apparently been addressed to the Veteran's satisfaction, the Board will not assume jurisdiction and there will be no further consideration of the claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran's flexion of the lumbar spine exceeds 60 degrees; his combined range of motion exceeds 120 degrees; and there is no abnormal gait or abnormal spinal contour due to muscle spasm or guarding.  

2.  The evidence does not demonstrate that the Veteran experienced at least one prostrating headache a month prior to February 20, 2008 or at least one prostrating headache every two months after February 20, 2008.  

3.  The Veteran's right knee disability does not have limitation of extension to 15 degrees or less or limitation of flexion to 30 degrees or less, and there is no additional limitation of function due to pain, weakness, fatigability, instability, or incoordination.  

4.  The Veteran's left knee disability does not have limitation of extension to 15 degrees or less or limitation of flexion to 30 degrees or less, and there is no additional limitation of function due to pain, weakness, fatigability, instability, or incoordination. 

5.  The Veteran's right ankle disability is productive of no more than moderate limitation of motion. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for retrolisthesis with minimal disc space narrowing of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.59, 4.71a, Codes 5003, 5242 (2010).  

2.  The criteria for entitlement to an initial rating in excess of 10 percent for migraine headaches for the period prior to February 20, 2008, and for a compensable rating thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.124a, Code 8100 (2010).  

3.  The criteria for an initial rating in excess of 10 percent for DJD of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.59, 4.71a, Codes 5003, 5260, 5261 (2010).  

4.  The criteria for an initial rating in excess of 10 percent for DJD of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.59, 4.71a, Codes 5003, 5260, 5261 (2010).  

5.  The criteria for a rating in excess of 10 percent for right ankle Grade II stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.59, 4.71a, Code 5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Board notes that the appeals for increased evaluations for the knee disabilities and the migraine headaches arise from disagreements with the initial evaluations assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the Veteran was provided with fully compliant VCAA notice in letters July 2004 and September 2004 prior to the initial adjudication of his claims.  

In regards to the claims for increased evaluations for the lumbar spine and right ankle, the Veteran was provided with fully compliant VCAA notice in a letter dated June 2008.  While this letter was not received by the Veteran until after the initial adjudication of his claims, the record shows that his claims have been readjudicated since the receipt of VCAA notice.  The Veteran does not claim to have been prejudiced by this timing problem, and there is no indication that he has been prejudiced.  His claims have been readjudicated since the receipt of VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran testified at a hearing before a hearing officer, and a transcript of this hearing is in the record.  All VA treatment records have been obtained, and the Veteran has not identified any private sources of treatment.  The Veteran has been provided several VA examinations of his disabilities, including additional examinations that were obtained at the request of the July 2010 remand.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluations

The Veteran contends that the evaluations assigned to his service connected disabilities are inadequate to reflect the impairment they cause.  He argues that his orthopedic disabilities are unstable and painful.  As for his migraines, he argues that he has several every week that he considers to be prostrating.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that some of these issues involve the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  However staged ratings must also be considered for the Veteran's other disabilities.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Lumbar Spine

The record shows that entitlement to service connection for retrolisthesis with minimal disc narrowing of the lumbar spine was granted in a December 2004 rating decision.  A zero percent evaluation was assigned, effective from April 23, 2004.  The Veteran submitted a notice of disagreement with this evaluation in December 2004, and a statement of the case was issued in December 2005.  However, a December 2005 rating decision increased the evaluation to the current 10 percent, also effective from April 23, 2004.  The Veteran did not submit a substantive appeal after receipt of the statement of the case.  His current claim for increase was received in August 2007.  

The Veteran's claim is evaluated under the rating code for 38 C.F.R. § 4.71a, Code 5242, for degenerative arthritis of the spine.  Under this rating code, degenerative arthritis of the spine is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling.  

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent evaluation.  

An evaluation of 50 percent or greater requires favorable or unfavorable ankylosis.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the general formula for diseases and injuries of the spine.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  38 C.F.R. § 4.71a, Code 5242.  

The rating code for degenerative arthritis of the spine also refers to the rating code for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

The Veteran was afforded a VA examination of his spine in February 2008.  The claims folder was reviewed by the examiner.  He gave a history of developing back pain after a run on a beach during active service.  There was no history of urinary or fecal incontinence, erectile dysfunction, radiation of pain, or weakness or numbness of the lower extremities.  The Veteran did report fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He described the pain as being a dull ache with burning of a moderate severity.  The pain was experienced one to six days a week for one to two days at a time.  On examination, the Veteran's posture was normal and symmetrical, and his gait was also normal.  He had lumbar flattening but no other abnormal spine curvatures.  The Veteran had spasm and tenderness, but did not have atrophy, guarding, pain with motion, or weakness.  His spasm was not of such severity that it caused abnormal gait or spine contour.  The motor examination was 5/5 at every joint that was tested.  There were normal findings on all sensory testing of the lower extremities, and all reflexes were normal.  Range of motion testing showed that the Veteran had flexion to 80 degrees; extension to 25 degrees; right and left lateral flexion to 25 degrees each; and right and left rotation to 30 degrees each.  The Veteran displayed objective evidence of pain on motion.  However, there were no additional limitations after repetitive motion.  An X-ray study showed no evidence of fracture or dislocation.  The diagnosis was lumbosacral spine strain.  

The Veteran underwent another VA examination in August 2008.  The claims folder was reviewed by the examiner.  The examiner also noted that a goniometer was used to obtain all range of motion measurements.  The Veteran's history was reviewed and was the same as previously noted.  Currently, he described his back pain as being a seven or eight on a scale to 10, and said that he had pain all of the time.  There was no radiation of pain, but he had stiffness and weakness.  The pain could flare to a 10, but there was no functional impairment during these flare-ups.  His gait was normal.  Walking on his ankles or toes produced back pain.  The lumbosacral spine had no deformity, swelling, crepitus, or laxity.  He was tender at T11 to S1.  The muscles were normal, and there was no spasm.  The Veteran had flexion from zero to 95 degrees; extension from zero to 35 degrees; right and left lateral flexion from zero to 45 degrees; and right and left rotation from zero to 35 degrees.  All movements were accompanied by pain.  There was no decrease in the range of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use of the back.  The February 2008 X-ray study was described as normal.  A magnetic resonance imaging (MRI) study done in July 2008 showed a small herniated nucleus pulposes at L5, centrally located, that was pressing against the thecal sac and causing mild left neuroforaminal encroachment.  The other levels of the back were normal.  The diagnosis was of a small herniated nucleus pulposus at L5, centrally located, extending to the left.  The examiner noted that while the MRI findings suggested that the Veteran should experience left sciatica, he actually reported experiencing sciatica to the right.  

The most recent VA examination was obtained in November 2010.  His posture and gait were normal, and there were no abnormal spine curvatures.  There was no objective evidence of spasm, atrophy, guarding, pain with motion, or weakness, although there was tenderness on the left side.  Range of motion was flexion from zero to 90 degrees; extension from zero to 30 degrees; right and left lateral flexion to 30 degrees; and right and left rotation to 30 degrees.  The examiner noted that this was normal range of motion.  There was no objective evidence of additional limitations following repetitive motion, and no pain, weakness or excess fatigability.  Reflexes, motor examination, and sensory examination in the lower extremities were full and normal.  The July 2008 MRI which had revealed a small disc extrusion at L5 was noted.  

After careful review of the evidence, the Board finds that there is no basis for an evaluation in excess of 10 percent for the Veteran's lumbar spine disability for any portion of the period on appeal.  None of the examinations have demonstrated forward flexion that was limited to 60 degrees or less, or a combined range of motion of less than 120 degrees.  While the February 2008 examination notes spasm and lumbar flattening, the examiner also notes that the spasm was not severe enough to cause abnormal spinal contour.  The Veteran's gait was normal on this examination.  The other examinations also showed a normal gait, and were negative for spasm and abnormal spinal contours all together.  The Veteran has called attention to the MRI which shows a small disc extrusion, but the Board notes that the evaluation of his spine is based on the rating criteria, and any functional limitation produced by the disc protrusion was noted and considered in the examination findings.  He does not have a diagnosis of intervertebral disc syndrome.  Finally, while the Veteran displays objective evidence of pain on motion, none of the examinations showed additional functional limitations due to pain, weakness, fatigability, or incoordination.  The Board concludes that there is no basis for an evaluation in excess of 10 percent for the Veteran's lumbar spine disability for any portion of the appeal period.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5003, 5242.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  There is no objective evidence that the Veteran's lumbar spine disability presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  All of the symptoms described by the Veteran and noted on examination are contemplated by the rating criteria.  His disability produces no more than slight impairment at his place of work, which is also contemplated by rating criteria.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Migraine Headaches

The record shows that entitlement to service connection for migraine headaches was established in a December 2004 rating decision.  A zero percent evaluation was assigned, effective from April 23, 2004.  A June 2006 rating decision increased this initial evaluation to 10 percent, also effective from April 23, 2004.  However, an April 2008 rating decision decreased the evaluation back to the current zero percent level, effective from the February 20, 2008 date of a VA examination.  

The Board notes that a rating decision proposing the reduction in the evaluation for migraine headaches was not issued.  However, a proposed rating decision was not required in this case, as the Veteran's combined evaluation remained at 40 percent both before and after the reduction.  38 C.F.R. § 3.105 (2010).  Also, the provisions of  38 C.F.R. § 3.344 do not apply in this instance, as the 10 percent evaluation for migraines had been in effect for less than five years.  38 C.F.R. § 3.344 (2010).  

The applicable rating code states that migraine headaches which are very frequently completely prostrating with prolonged attacks productive of severe economic inadaptability are evaluated as 50 percent disabling.  Characteristic prostrating attacks occurring on an average of once a month over the last several months are evaluated as 30 percent disabling.  Characteristic prostrating attacks averaging one in two months over the last several months merit a 10 percent rating.  Less frequent attacks receive a zero percent evaluation.  38 C.F.R. § 4.124a, Code 8100.  

VA treatment records from 2004 note that the Veteran was using the medication Zomig for his headaches, with good results.  July 2004 records state he experienced a headache approximately every two weeks.  

At a September 2004 VA examination, the Veteran stated that he would experience headaches whenever he became mad.  He said this occurred daily, but that he would take his medication and it would only last one to two hours.  Sometimes they required him to go into a dark room.  Later in the examination, the Veteran said that the pain was located in the right side of his head.  At this point, he added that his headaches occurred once or twice a week for a period of one to two hours.  He did not have a problem with fatigue or functional loss, and had a good response to his medication. 

The Veteran denied having headaches in September 2006 VA treatment records. 

The Veteran underwent a VA neurological examination in February 2008.  The claims folder was reviewed by the examiner.  He continued to use Zomig.  The headaches occurred once or twice a week.  They were accompanied by photophobia, and the Veteran said he had to lie down in a dark room.  However, after obtaining the rest of the history from the Veteran, the examiner stated that his headaches were not prostrating, and that ordinary activity remained possible.  The diagnosis was migraine headaches.  The examiner opined that he could be gainfully employed in jobs that allow him to take his medication as needed.  

At a September 2010 neurology consult, it was noted that the Veteran's medication had been switched from Zomig to Sumatriptan, which he believed was less effective.  He described his headaches as mild to moderate in severity, lasting hours to days in duration with nausea and light and sound sensitivity, and occurring approximately four times a month.  The assessment was recurrent episodic headaches consistent for the past ten years.  He met the criteria for migraine headaches.  

The Veteran had an additional VA examination for neurological disorders in November 2010.  He reported weekly headaches, and said that most attacks were prostrating.  An MRI showed sinus disease in the right mastoid, but no acute infarct.  The examiner found that the Veteran's headaches were not productive of effects to either his usual occupation or usual daily routine.  The Veteran was employed by the RO, and claimed to have lost four days to headaches over the past year.  The examiner noted the Veteran's statement that most attacks were prostrating and that they occur weekly.  The examiner added that this is a subjective statement that was impossible to objectively measure.  Based on the interview, there was no severe economic inadaptability resulting from the headaches, and he had missed four days of work in the past year due to the headaches.  

The Board finds that the evidence does not support entitlement to an evaluation in excess of 10 percent for the period prior to February 20, 2008.  The evidence does not show that he experienced an average of at least one prostrating headache a month for the past several months during this period.  The Veteran's reports of headaches are inconsistent, sometimes within the same examination.  He reported one or two headaches a week at the September 2004 examination, but later said at the same examination that they occurred once or twice a month.  However, the examiner said that these did not result in any functional loss, and there is no indication that they were prostrating.  The Veteran denied headaches when he was seen in September 2006 for treatment of an unrelated condition.  In the absence of evidence of at least one prostrating headache a month, a rating higher than 10 percent is not warranted for this period. 

The Board is also unable to find that the Veteran merits a compensable rating for migraine headaches for the period after February 20, 2008.  At this juncture, the Board notes that the Veteran claimed to the November 2010 examiner that most of his headaches were prostrating.  However, it is unclear whether or not the Veteran understands what is meant by a prostrating headache, for while he claimed to have weekly headaches that were usually prostrating, he had only missed four days of work in the previous year.  The examiner notes that the assertion that most headaches are prostrating is subjective and not subject to objective verification.  In view of the fact that the Veteran has missed only four days of work in the past year due to headaches, the Board finds that the assertion that most headaches are prostrating is not credible.  

During the period from February 20, 2008, the Veteran has consistently claimed that he experiences headaches at least once a week.  However, the February 20, 2008 VA examiner found that his headaches were not prostrating.  The November 2010 VA examiner states that the Veteran's claim that most of his headaches are prostrating is not verifiable, and for the reasons already discussed the Board does not find this assertion to be credible.  In the absence of evidence that the Veteran experiences a prostrating attack once every two months, a compensable rating is not warranted.  38 C.F.R. § 4.124a, Code 8100. 

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  There is no objective evidence that the Veteran's migraine headaches presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  All of the symptoms described by the Veteran and noted on examination are contemplated by the rating criteria.  He has missed no more than four days of work in the past year.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Knees 

Entitlement to service connection for DJD of the right knee and DJD of the left knee was established in a December 2005 rating decision.  A 10 percent evaluation was assigned for each of these disabilities with an effective date of September 8, 2004, and they remain in effect.   

The Veteran's knee disabilities are evaluated under the rating code for traumatic arthritis.  This rating code states that traumatic arthritis is to be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  The remainder of the rating criteria for degenerative arthritis has already been outlined.  38 C.F.R. § 4.71a, Code 5003, 5010.

Normal range of motion of the leg is 140 degrees of flexion and 0 degrees of extension.  38 C.F.R. § 4.71, Plate II.  

Limitation of extension to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 regarding additional limitations due to pain, weakness, excess fatigability, or incoordination must also be considered.  

In part, 38 C.F.R. § 4.59 indicates that it is the intention of the rating schedule to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable or malaligned due to healed injury were to be recognized as entitled to at least the minimum compensable rating for the joint.  In a precedent decision, the Acting General Counsel of the VA stated that if a musculoskeletal disability is rated under a specific diagnostic code that does not appear to involve limitation of motion, and another diagnostic code predicated upon limitation of motion may be applicable, the other diagnostic code must be considered.  For a knee disability rated under 38 C.F.R. § 4.71, Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under 38 C.F.R. § 4.71, Codes 5260 or 5261 does not need to be compensable but must at least meet the criteria for a zero percent rating.  A separate rating for arthritis could also be established based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  

Separate evaluations may be assigned when there is loss of both extension and flexion of the knee.  VAOPGCPREC 9-04.

The Veteran underwent a VA examination in September 2004.  The right knee had lateral tenderness and crepitus.  There was no laxity, swelling, or deformity.  The left knee had no tenderness, crepitus, laxity, swelling, or deformity.  Extension and flexion were from zero to 130 degrees actively, 135 passively, and 140 degrees after fatiguing for the right knee with no pain.  For the left knee, extension and flexion were from zero to 135 degrees actively, zero to 140 degrees passively, and zero to 45 degrees after fatiguing without pain.  The Board notes that the finding of zero to 45 degrees is likely a typographical error that was meant to read zero to 145 degrees, as that would be consistent with the rest of the examination.  There was no instability or giving way, and no locking.  There were no episodes of dislocation or recurrent subluxation.  X-rays revealed bilateral DJD.  These disabilities had not caused the Veteran to miss any time from work.  

At a March 2006 VA examination, both knees were negative for deformity, swelling, crepitus, and laxity.  They were tender medially and anteriorly.  Both knees had extension to zero degrees actively, passively, and after fatiguing, but with pain.  The right knee had flexion to 138 degrees actively, 140 degrees passively, and 143 degrees after fatiguing.  The left knee had flexion to 142 degrees actively, 145 degrees passively, and 147 degrees after fatiguing, all with pain.  There was no decrease in function due to pain, weakness, fatigue, or lack of endurance after repetitive use.  X-ray studies of the knees showed mild DJD of the medial compartment of each knee.  

A September 2006 VA examination of the knees was negative for deformity, giving way, instability, and incoordination.  The Veteran reported pain, stiffness, and weakness.  Neither knee had instability.  On examination, both knees had range of motion from zero to 140 degrees, without additional functional loss after repetitive motion.  The diagnoses were mild DJD of the right knee and left knee, with no functional impairment and a normal examination.  He had not lost any time from work due to his knees in the last year.  

A November 2006 MRI suggested that the Veteran had a tiny radial tear involving the radial horn of the right medial meniscus.  Otherwise, both knees were normal.  

The Veteran underwent another VA examination in February 2008.  He stated that he had giving way of both knees.  He also reported pain, weakness, and stiffness.  There was no instability.  The Veteran stated there were moderate to severe flare-ups once or twice a month.  Both knees had flexion to 140 degrees and extension to zero degrees.  There were no additional limitations after repetitive use.  

Another VA examination was conducted in August 2008.  The claims folder was reviewed and range of motion studies utilized a goniometer.  On examination, the Veteran's gait was normal.  The knees had crepitus, but no swelling, deformity, or laxity.  Extension was to zero degrees bilaterally.  The right knee had flexion to 130 degrees, 140 degrees, and 142 degrees actively, passively, and after fatiguing, respectively.  The left knee had flexion to 132 degrees, 140 degrees, and 142 degrees, all with pain.  There was no decrease in the range of motion or joint function due to pain, weakness, fatigue, or lack of endurance. 

The most recent VA examination is dated November 2010.  The symptoms remained as before, with pain, weakness, and stiffness, but no instability or giving way.  Range of motion was from zero to 140 degrees, without additional limitations after repetitive motion.  

The Board finds that no more than a 10 percent evaluation is warranted for either the right knee or left knee at any point during the period on appeal.  Not a single examination has showed limitation of extension to 15 degrees or less or limitation of flexion to 30 degrees or less.  In fact, the range of motion of both knees has consistently been measured as normal or near normal.  All examinations have found that while there is objective evidence of pain, there is no additional limitation of function for either knee due to pain, weakness, fatigability, or incoordination.  They have also been negative for objective evidence of instability.  Therefore, there is no basis for an increased rating for either knee.  There is also no basis for separate evaluations due to limitation of motion and instability, or separate evaluations for loss of both extension and fatigue.  The Veteran's claim for higher ratings is not supported by the evidence.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5260, 5261 (2010).  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  There is no objective evidence that the Veteran's service connected knee disabilities present such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  All symptoms reported by the Veteran are contemplated by the rating criteria.  Examination reports have stated that he has not missed any work due to his knees.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Ankles

Entitlement to service connection for the residuals of a Grade II stress fracture of the right ankle was established in a December 2005 rating decision.  A 10 percent evaluation was assigned, effective from April 23, 2004.  This evaluation remains in effect.  

Marked limitation of motion of the ankle is evaluated as 20 percent disabling.  Moderate limitation of motion is evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5271.  Additional limitation due to pain, weakness, incoordination or fatigability must also be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The normal range of motion of the ankle is dorsiflexion from zero degrees to 20 degrees, and plantar flexion from zero degrees to 45 degrees.  

At the September 2004 VA examination, the right ankle had no deformity or tenderness at the site of the stress fracture, and no other physical indication of the stress fracture.  Dorsiflexion was zero to 15 degrees actively, zero to 18 degrees passively, and zero to 22 degrees after fatiguing.  Plantar flexion was zero to 45 degrees actively, zero to 50 degrees passively, and zero to 55 degrees after fatiguing, all with no pain.  

At a February 2008 examination, the right ankle had pain, stiffness, and weakness.  There was no deformity, giving way, or instability.  Dorsiflexion was from zero to 20 degrees, and plantar flexion was from zero to 45 degrees.  There was objective evidence of pain on motion, but no objective evidence of additional functional limitation after repetitive motion.  

The August 2008 VA examination showed that the Veteran's right ankle was tender, but had no deformity or laxity.  Dorsiflexion was from zero to 18 degrees, zero to 20 degrees, and zero to 22 degrees, actively, passively, and after fatiguing, respectively.  Plantar flexion was from zero degrees to 42 degrees, 45 degrees, and 47 degrees.  There was no increase in disability due to pain, weakness, incoordination or excess fatigability.  

The November 2010 VA examination found that the right ankle did not have instability or a varus or valgus angulation.  Range of motion was zero degrees to 20 degrees of dorsiflexion, and zero degrees to 45 degrees of plantar flexion.  There was no objective evidence of pain following repetitive motion and no additional functional limitations after repetitive motion.  

The Board finds that there is no basis for a higher evaluation for the Veteran's right ankle disability at any point during this appeal.  The examinations all show that the Veteran has normal or near normal range of motion of the ankle.  There is also no objective evidence of additional functional limitations after repetitive use.  Any limitation of motion of the right ankle can be considered no more than moderate, which means that the current 10 percent rating is appropriate.  

Furthermore, application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  There is no objective evidence that the Veteran's service connected right ankle disability present such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  All symptoms reported by the Veteran are contemplated by the rating criteria.  Examination reports have stated that he has not missed any work due to his ankles.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a rating in excess of 10 percent for a lumbar spine disability is denied. 

Entitlement to an initial rating in excess of 10 percent for migraine headaches for the period prior to February 20, 2008, and for a compensable rating thereafter is denied. 

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee is denied. 

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee is denied. 

Entitlement to a rating in excess of 10 percent for right ankle Grade II stress fracture is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


